DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. (11,044,528, hereinafter refers as ‘528). 
Regarding claim 1, the claim limitation of “determining, by a computing device and for a first user, a first user viewing schedule that indicates a plurality of content items that the first user is predicted to view; determining an available timeslot in the first user viewing schedule; determining a second user based on one or more similarities between the first user viewing schedule and a second user viewing schedule for the second user; determining, based on the second user viewing schedule, a recommended content item for the available timeslot; and causing output, to the first user, of data indicating the recommended content item and the available timeslot” corresponds to claim limitation of “determining, by a computing device and for a first user, a first user viewing schedule that indicates: a plurality of content items that the first user is predicted to view, and corresponding times in which the plurality of content items are scheduled; determining a timeslot, in the first user viewing schedule, in which none of the plurality of content items are scheduled; determining a second user based on one or more similarities between the first user viewing schedule and a second user viewing schedule for the second user; determining, based on the second user viewing schedule, a recommended content item; and causing output, to the first user, of a selectable option to schedule the recommended content item during the timeslot” of ‘528. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 1 is met by the claim limitation of claim 1 of ‘528.
Regarding claim 2, the claim limitation of “wherein the second user viewing schedule comprises
content that the second user is predicted to view” corresponds to claim limitation “wherein the second user viewing schedule comprises content that the second user is predicted to view” of ‘528. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 2 is met by the claim limitation of claim 2 of ‘528.
Regarding claim 3, the claim limitation of “determining that the first user has watched successive episodes of a series; and determining an unwatched episode of the series, wherein determining the recommended content item is based on the unwatched episode of the series” corresponds to claim limitation “determining that the first user has watched successive episodes of a series; and determining an unwatched episode of the series, wherein determining the recommended
content item is based on the unwatched episode of the series” of ‘528. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 3 is met by the claim limitation of claim 3 of ‘528.
Regarding claim 4, the claim limitation of “wherein determining the second user comprises:
determining that the first user viewing schedule and the second user viewing schedule both comprise one or more common content items“ corresponds to claim limitation of “wherein determining the second user comprises: determining that the first user viewing schedule and the second user viewing schedule both indicate at least one of the plurality of content items was viewed by the first user and the second user” of ‘528. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 4 is met by the claim limitation of claim 4 of ‘528.
Regarding claim 5, the claim limitation of “wherein determining the second user comprises: determining that the first user and the second user both use a type of computing device” corresponds to claim limitation “wherein determining the second user comprises: determining that the first user and the second user both use a type of computing device” of ‘528. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 5 is met by the claim limitation of claim 5 of ‘528.
Regarding claim 6, the claim limitation of “determining, from the second user viewing schedule and based on an indication that the first user does not want to watch the recommended content item, a second recommended content item; and causing output, to the first user, of second data indicating the second recommended content item” corresponds to claim limitation “determining, from the second user viewing schedule and based on an indication that the first user does not want to watch the recommended content item, a second recommended content item; and causing output, to the first user, of a second selectable option to output the second recommended content item during the timeslot” of ‘528. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 6 is met by the claim limitation of claim 6 of ‘528.
Regarding claim 7, the claim limitation of “wherein the available timeslot is a first timeslot, and the method further comprises: receiving, from the first user, a second timeslot for scheduling the recommended content item, wherein the second timeslot is different from the first timeslot; and scheduling the recommended content item in the second timeslot” corresponds to claim limitation “wherein the timeslot is a first timeslot, and the method further comprises: receiving, from the first user, a second timeslot for scheduling the recommended content item, wherein the second timeslot is different from the first timeslot; and scheduling the recommended content item in the second timeslot” of ‘528. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 7 is met by the claim limitation of claim 7 of ‘528.
Regarding claim 8, the claim limitation of “wherein at least a portion of the plurality of content items was added, by the computing device, to the first user viewing schedule based on a prediction that
the first user will view the at least the portion of the plurality of content items” corresponds to claim limitation “wherein at least a portion of the plurality of content items was added, by the computing device, to the first user viewing schedule based on a prediction that the first user will view the at least the portion of the plurality of content items” of ‘528. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 8 is met by the claim limitation of claim 8 of ‘528.
Regarding claim 9, the claim limitation of “wherein a first portion of the plurality of content items comprises on-demand content, and wherein a second portion of the plurality of content items
comprises live content” corresponds to claim limitation “wherein a first portion of the plurality of content items comprises on-demand content, and wherein a second portion of the plurality of content items comprises live content” of ‘528. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 9 is met by the claim limitation of claim 9 of ‘528.
Regarding claim 10, the claim limitation of “wherein determining the second user comprises:
determining that the first user and the second user both consume a genre of content during a common time of day” corresponds to claim limitation “wherein determining the second user comprises:
determining that the first user and the second user both consume a genre of content during a
common time of day” of ‘528. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 10 is met by the claim limitation of claim 10 of ‘528.
Regarding claim 11, the claim limitation of “determining, by a computing device and for a first user, a first user viewing schedule that indicates a first plurality of content items that the first user is predicted to view; determining a second user by comparing the first plurality of content items with a second plurality of content items that the second user is predicted to view; determining, based on the second plurality of content items, a recommended content item that is not in the first plurality of content items; and causing output, to the first user, of data indicating the recommended content item” corresponds to claim limitation “determining, by a computing device and for a first user, a first user viewing schedule that indicates: a first plurality of content items that the first user is predicted to view, and corresponding times in which the first plurality of content items are scheduled; determining a second user by comparing the first plurality of content items with a second plurality of content items that the second user is predicted to view; determining, based on the second plurality of content items, a recommended content item that is not in the first plurality of content items; and causing output, to the first user, of a selectable option to add the recommended content item to the first plurality of content items” of ‘528. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 11 is met by the claim limitation of claim 11 of ‘528.
Regarding claim 12, the claim limitation of “monitoring viewing of content by the first user, wherein determining the recommended content item is further based on the monitoring” corresponds to claim limitation “monitoring viewing of content by the first user, wherein determining the recommended content item is further based on the monitoring” of ‘528. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 12 is met by the claim limitation of claim 12 of ‘528.
Regarding claim 13, the claim limitation of “determining that the first user has watched successive episodes of a series; and determining an unwatched episode of the series, wherein determining the recommended content item is based on the unwatched episode of the series” corresponds to claim limitation “determining that the first user has watched successive episodes of a series; and determining an unwatched episode of the series, wherein determining the recommended content item is based on the unwatched episode of the series” of ‘528. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 13 is met by the claim limitation of claim 13 of ‘528.
Regarding claim 14, the claim limitation of “wherein causing output of the data comprises causing output of a selectable option to view the recommended content item” corresponds to claim limitation “wherein causing output of the selectable option to add the recommended content item comprises causing output of the selectable option to add the recommended content item at a time that the second user is predicted to view the recommended content item” of ‘528. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 14 is met by the claim limitation of claim 14 of ‘528.
Regarding claim 15, the claim limitation of “wherein determining the second user comprises:
determining that the first user and the second user both use a type of computing device” corresponds to claim limitation “wherein determining the second user comprises: determining that the first user and the second user both use a type of computing device” of ‘528. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 15 is met by the claim limitation of claim 15 of ‘528.
Regarding claim 16, the claim limitation of “receiving, from a first user, a selection of a timeslot in a first user viewing schedule, wherein the first user viewing schedule comprises a first plurality of content items that the first user is predicted to view; determining a second user viewing schedule that comprises a second plurality of content items that a second user has viewed; determining, based on comparing the first plurality of content items and the second plurality of content items, a recommended content item; and causing output, to the first user, of data indicating the recommended content item” corresponds to claim limitation “receiving, from a first user, a selection of a timeslot in a first user viewing schedule, wherein the first user viewing schedule comprises a first plurality of content items that the first user is predicted to view; determining a second user viewing schedule that comprises a second plurality of content items that a second user has viewed; determining, by a computing device, one or more common content items in both the first plurality of content items and the second plurality of content items; determining, based on the one or more common content items, a recommended content item from the second plurality of content items; and causing output, to the first user, of a selectable option to schedule the recommended content item during the timeslot” of ‘528. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 16 is met by the claim limitation of claim 16 of ‘528.
Regarding claim 17, the claim limitation of “monitoring viewing of content by the first user, wherein determining the recommended content item is further based on the monitoring” corresponds to claim limitation “monitoring viewing of content by the first user, wherein determining the recommended content item is further based on the monitoring” of ‘528. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 17 is met by the claim limitation of claim 17 of ‘528.
Regarding claim 18, the claim limitation of “determining that the first user has watched successive episodes of a series; and determining an unwatched episode of the series, wherein determining the recommended content item is based on the unwatched episode of the series” corresponds to claim limitation “determining that the first user has watched successive episodes of a series; and determining an unwatched episode of the series, wherein determining the recommended content item is based on the unwatched episode of the series” of ‘528. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 18 is met by the claim limitation of claim 18 of ‘528.
Regarding claim 19, the claim limitation of “wherein the first plurality of content items does not
comprise the recommended content item, and wherein the second plurality of content items does not comprise the recommended content item ”corresponds to claim limitation “wherein the one or more common content items does not comprise the recommended content item” of ‘528. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 19 is met by the claim limitation of claim 19 of ‘528.
Regarding claim 20, the claim limitation of “wherein the first plurality of content items comprises a plurality of episodes of a series, and wherein the recommended content item comprises an episode of the series” corresponds to claim limitation “wherein the one or more common content items comprise a plurality of episodes of a series, and wherein the recommended content item comprises an episode of the series” of ‘528. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 20 is met by the claim limitation of claim 20 of ‘528.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425